Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a Final Office action in response to Applicant’s response filed 9/24/2021.  Claims 1-16 are pending.

Examiner notes the rejections under 35 USC 112 were not addressed in the response filed 9/24/2021.  Examiner will reproduce those rejections below.  

Response to Arguments
Applicant's arguments filed with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive.  Applicant argues the invention could only be performed by a computer due to the large amount of data required for the analysis.  Examiner disagrees.  Processing outage duration probability data or a damage probability of an agricultural work machine does not require a computer as claimed.  Examiner notes that the large amount of data does not transform a claim reciting only an abstract concept into a patent-eligible system or method. As per Planet Bingo (See Planet Bingo LLC v. VKGS LLC U.S. Court of Appeals, Federal Circuit 2013-1663 August 26, 2014) the “real world use, literally thousands, if not millions of preselected Bingo numbers are handled by the claimed computer program,” making it impossible for the invention to be carried out manually but the claimed inventions do not 

Applicant's arguments filed with respect to rejections under 35 USC 103 have been fully considered but they are not persuasive.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Wood et al teaches the claimed process of determining an outage duration probability or a damage probability of a component and initiating a delivery of a replacement part.  While Wood et al does not specifically teach .
In response to Applicant’s arguments about paragraph [0094] of So et al, Examiner points to paragraphs [0052 and 0053] wherein an issue detection system receives sensor data indicative of an issue with the agricultural machine.  Therefore, So et al teaches operating data of the agricultural work machine.
Next, Applicant argues Wood et al only describes spare parts for computers and then proceeds to argue features which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-16 is/are directed to a method and system.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes and certain method of organizing human activity.  More specifically, the steps of determining an outage duration probability or a damage probability of the agricultural work machine and/or of a component part of the agricultural work machine in an analysis routine based on operating data of the agricultural work machine, and initiating a delivery routine comprising a delivery of a replacement part corresponding to a component part of the agricultural work machine to a service point 10associated with the agricultural work machine, based on the analysis routine, for reducing the outage duration probability and/or the damage probability is a mental process that can be practically performed by a human using pen and paper.  Also, the steps of initiating a delivery routine is a commercial interaction.  Examiner notes, page 3, line 19 – page 4, line 2 of the specification describes the delivery routine as only requiring ordering the replacement part which is a commercial interaction.
Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Independent claim 1 recites a computer system which merely performs the abstract idea with a computer and does not integrate the abstract idea into a practical application.  Claim 2 is directed to ordering the replacement part which is further limiting to the abstract idea identified in claim 1 and does not integrate the abstract idea into a practical application.  Claims 3, 5, 7 further defines the damage probability and is therefore only further limiting to the abstract idea identified in claim 1 and does not integrate the abstract idea into a practical application.  Claims 4, 6 are directed to installing the replacement part to reduce damage probability amounts to adding the words “apply it” with the abstract idea and does not integrate the abstract idea into a practical application.  Claim 8, 10 and 11 further define the data used in the analysis routine of claim 7 which further limits the abstract idea and does not integrate the abstract idea into a practical application.  The sensor in claim 9 and diagnostic device of claims 14 and 15 do not integrate the abstract idea into a practical application since the limitation only limits the use of the abstract idea to a particular technological environment.  Claims 12 and 13 further define the abstract idea identified in claim 1 and do not integrate the abstract idea into a 
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.


Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to can have a web application by means of which a user can initiate the delivery routine as explained above”.  It is not clear if the web application existed at the time of the invention thereby raising the question as to whether application has possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites the limitation "the aggregate operating data" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Further, the claim language, “wherein the computer system has a web application by means of which a user can initiate the delivery routine, of the computer system is adapted to automatically initiate the delivery routine
Examiner suggests rewriting claim 16 as an independent claim to properly claim the system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al, US 20110246093 in view of So et al, US 2017/0193713.

As per claim 1, Wood et al teaches a method for servicing and/or repair of an machine, comprising:  5determining with a computer system an outage duration probability or a damage probability of the machine and/or of a component part of the machine in an analysis routine based on operating data of the machine ([0045-0056] – prediction of the remaining useful life probability distribution for a component), and initiating a delivery routine with the computer system comprising a delivery of a 
As per claim 2, Wood et al teaches the method according to claim 1, wherein the step of initiating the delivery routine comprises ordering the replacement part for delivery to the service point and executing the delivery routine ([0056] – the predictions are utilized to order spare parts for proactive replacement).
As per claim 153, Wood et al teaches the method according to claim 1, wherein the damage probability is a probability distribution for possible damage to the machine and/or to a component part of the machine due to a malfunction or reduced function of the component part of the machine corresponding to the replacement part ([0045-0056] – prediction of the remaining useful life probability distribution for a component).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system 
As per claim 4, Wood et al teaches 20the method according to claim 1, wherein the replacement part for servicing the machine is installed in the machine to reduce damage probability ([0051] – a service person proactively replaces the component before the actual failure occurs.  [0056] - proactive replacement).    Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et al to incorporate the teachings of So et al.  One would have been motivated to do so in order to monitor performance of the mobile machine so as to not directly impact agricultural yield (So et al [0003]).   

As per claim 5, Wood et al teaches the method according to claim 1, wherein the outage duration probability is a probability distribution for the duration of a possible outage of the machine and/or of a component part of the machine due to a failure of the component part corresponding to the replacement part ([0045-0056] – prediction of the remaining useful life probability distribution for a component).  Wood et al does not 
As per claim 56, Wood et al teaches the method according to claim 1, further comprising the step of installing the replacement part in the machine for repairing the machine in order to remedy an outage of the machine or of the component part of the machine or to shorten the duration of the outage and/or to prevent the outage ([0051] – a service person proactively replaces the component before the actual failure occurs.  [0056] - proactive replacement).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et al to incorporate the teachings of So et al.  One would have been motivated to do so in order to monitor performance of the mobile machine so as to not directly impact agricultural yield (So et al [0003]).   
	As per claim 107, Wood et al teaches the method according to claim 1, wherein the outage duration probability or the damage probability of the machine or of the component part of the machine is further determined in the analysis routine based on 
	As per claim 8, Wood et al teaches wherein the operating data or the aggregate operating data comprises at least one of utilization data, particularly a quantity of operating hours and/or engine load data, configuration setting data, parameter setting data, configuration setting modification data, parameter setting 20modification data, calibration data or error data, particularly an error type or an error frequency, of the machine and/or of a component part of the machine ([0045-0046] – the damage prediction is based on operating data based on an average component in an expected usage environment).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et 
	As per claim 9, Wood et al teaches the method according to claim 7, wherein the machine has at least one sensor, and wherein the operating data are collected during an operation of the machine by means of the at least one sensor ([0056-0057] – sensor are used to collect operating data).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et al to incorporate the teachings of So et al.  One would have been motivated to do so in order to monitor performance of the mobile machine so as to not directly impact agricultural yield (So et al [0003]).   
As per claim 10, Wood et al teaches the method according to claim 7, wherein the aggregate operating data 5include error propagation data or interdependence data about the component part corresponding to the replacement part and at least one further component part of the machine, and wherein the outage duration probability and/or the damage probability are associated with the further component part ([0045-0046] – mean-time-between failure damage prediction is based on operating data based on an average component in an expected usage environment.  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are 
As per claim 12, Wood et al teaches the method according to claim 1, wherein the outage duration probability 15and/or the damage probability of the machine or of the component part of the machine is further determined in the analysis routine based on environment data associated with the machine and/or aggregate environment data associated with the plurality of machines, wherein the environment data and/or the aggregate environment data comprise weather data, 20geodata, climatic data or harvesting data, wherein the environment data further comprise micro-data or macro-data, wherein the micro-data concern an immediate- 24 - environment of the machine, in particular a field to be cultivated, and wherein the macro-data concern a plurality of machines ([0039-0043] – time to failure of a component is determined based on operating environment including temperature, humidity, etc.).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et al to incorporate the teachings of So et al.  One would have been motivated to do so in order to monitor performance of the mobile machine so as to not directly impact agricultural yield (So et al [0003]).   

As per claim 1014, Wood et al teaches the method according to claim 1, further comprising the step of collecting the operating data of the machine and/or of the 
As per claim 15, Wood et al teaches the method according to claim 14, wherein the diagnostic device is configured to be connected to the machine in order to make a 15diagnosis of the machine, and wherein the operating data are collected while the diagnostic device is connected to the machine, or the operating data are received by the diagnostic device from the machine when the diagnostic device is connected to the machine ([0056-0057] – sensor are used to collect operating data).  Wood et al does not explicitly teach the methodology being utilized in agriculture for service/repair of an agricultural work machine.  So et al teaches an analogous system wherein sensors are used to detect issues with agricultural machines to facilitate repair ([0052, 0053, 0094]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wood et al to incorporate the teachings of So et al.  One would have been motivated to do so in order to monitor performance of the mobile machine so as to not directly impact agricultural yield (So et al [0003]).   .  
. 


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al, US 20110246093 in view of So et al, US 2017/0193713 and Leise, US 9799010.
As per claim 11, the combination of Wood et al and So et al teaches the method according to claim 7, but fail to explicitly teach wherein the logistical data comprise at 10least one of an expected delivery period of the replacement part, a probability distribution of an expected delivery period time span, an availability of the replacement part or an expected consumption of the replacement part by other agricultural work machines.  Leise teaches facilitating delivery of replacement parts for a damaged vehicle wherein delivery of replacement parts considers timely delivery of all .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marros et al, US 2018/003808 – Integrated system and method to determine activity of excavation machinery
Foster et al, US 2020/0114843 – system and method for detecting a damage condition associated with an agricultural machine


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736. The examiner can normally be reached M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683